SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 14, 2012 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) California 0-22750 33-02224120 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 7676 Hazard Center Drive, Suite 1500 San Diego, California 92108 (Address of principal executive office) Issuer's telephone number:(619) 881-2800 Section 2Financial Information Item 2.02Results of Operations and Financial Condition On March 14, 2012, Royale Energy released the attached press release reporting earnings for the fiscal year ended December 31, 2011. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits Exhibit 99.1Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYALE ENERGY, INC. Date:March 14, 2012 /s/ Stephen M. Hosmer Stephen M. Hosmer, Co-President, Co-Chief Executive Officer and Chief Financial Officer
